Ct. App. Md. Motion of respondent Jacqueline Bouknight for leave to proceed in forma pauperis granted. Certiorari granted limited to the following questions:
“1. Does a court order directing a parent to produce her previously abused infant son compel incriminating testimony in violation of the parent’s Fifth Amendment privilege against self-incrimination?
“2. Even if the Fifth Amendment privilege is implicated by a court order to produce a child, is the privilege overcome by the *1004important societal interest in protecting children in jeopardy of serious injury?”
Cases consolidated and a total of one hour allotted for oral argument.